Citation Nr: 0217860	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
25 to September 23, 1960.

This appeal arose from a December 1998 rating action of 
the Cheyenne, Wyoming, Department of Veterans Affairs 
(VA), Regional Office (RO), that denied entitlement to 
service connection for PTSD.

The Board previously denied service connection for PTSD in 
a June 1996 decision.  
In a February 2001 Board decision and remand, the Board 
found that new and material evidence had been submitted to 
reopen the claim for service connection for PTSD, and 
remanded the claim to the RO for further development.


FINDINGS OF FACT

1.  There is some competent evidence of PTSD linked to an 
alleged in-service stressor.

2.  In not responding to February 2002 and March 2002 
letters requesting more specific information regarding the 
claimed in-service sexual assaults, the veteran has failed 
to cooperate in the development of his claim. 

3.  There is no credible supporting evidence to show that 
the veteran's claimed in-service PTSD stressor, an in-
service sexual assault, actually occurred.

4.  The veteran did not engage in combat, and there is no 
credible supporting evidence of a service stressor which 
has been causally linked to PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the December 1998 rating 
decision, the June 1999 statement of the case, the 
February 2001 Board decision (which included the 
provisions of the VCAA, and the criteria and procedures 
for adjudication for PTSD claims based on sexual assault), 
the RO's October 1998, February 2002, and March 2002 
letters, and the August 2002 supplemental statement of the 
case, adequately informed him of the information and 
evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

The February 2002 and March 2002 letters explicitly 
informed the veteran of the evidence needed to 
substantiate his claim and the assistance VA would provide 
in obtaining pertinent identified medical records or in 
corroborating the veteran's claimed inservice stressors.  
Pursuant to the Board's February 2001 remand, the RO 
requested that the veteran to provide any additional of 
information concerning his claimed stressors.  He was 
advised that if he sought help from a rape crisis center, 
counseling facility, health clinic, or any law authority, 
VA would assist him in getting the information if he 
furnished VA with the names and addresses.  He was advised 
that if he confided with a roommate, family member, 
chaplain, clergy or fellow service person, he may want to 
ask them for a statement concerning their knowledge of the 
incidents.  He was requested to be as specific as possible 
because without such details an adequate search for 
verifying information could not be conducted.  He was also 
requested to identify any VA facility that diagnosed his 
PTSD and the dates of such diagnosis.  He was also advised 
that VA would assist in obtaining pertinent doctors' 
records, medical diagnoses, and medical opinions, as well 
as other types of evidence that might assist in supporting 
his claim.  He was thereby notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The February 2002 and March 2002 RO letters to the veteran 
were sent to an old address.  A notification from the post 
office indicated that forwarding of the March 2002 letter 
to the veteran's new address was unsuccessful.  Upon 
notification of this fact, the RO re-sent the letter to 
the veteran's new address.  

The February 2002 and March 2002 letters further requested 
that the veteran inform the RO if there were no additional 
records to submit in support of his claim.  The veteran 
has provided no response to the February 2002 and March 
2002 letters.  In essence, the veteran has failed to 
cooperate in development of his claim by not responding to 
these letters.  The duty to assist in the development and 
the adjudication of a claim is not a one-way street.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran's failure to 
respond to inquiries regarding his claimed stressors 
constituted a failure to cooperate in the development and 
adjudication of his claim, and was a factor for the 
current disallowance, rather than further development (in 
light of his failure to respond to inquiries pertinent to 
further development), of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The issue of service connection for PTSD received 
exhaustive development prior to the Board's previous 
adjudication of the claim in June 1996, at which time all 
extant identified treatment records had been obtained.  
The RO has obtained the veteran's service medical records 
and service personnel records.  The RO has since obtained 
additional medical evidence identified by the veteran from 
the years 1996 and 1997, and this evidence was new and 
material evidence sufficient to reopen the claim.  In 
October 1998, the RO contacted the veteran by letter and 
asked him to provide further stressor details and 
information, and identify all medical providers who 
treated him for PTSD.   In December 1998, the veteran 
indicated that no such further information was available.  
VA received additional evidence from the veteran since 
that time, in January 1999, in the form of pictures and 
statements regarding his alleged assailants.  The veteran 
has since requested his attorney to withdraw from 
representing him, and has provided no additional evidence 
in support of his claim, even after requests for more 
detailed stressor information or further corroboration of 
the stressors, and any additional available medical 
records. 

This case was remanded by the Board in February 2001 for 
additional development of the evidence, including 
obtaining a medical opinion if and only if the RO found 
that the veteran had a verified stressor.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).   
Moreover, the Board concurs in the RO's finding that the 
veteran has not presented sufficient evidence of a 
verified stressor.  Without such a finding, a VA medical 
opinion as to whether the claimed in-service stressors are 
related to his PTSD would be pointless, since service 
connection for PTSD may not be awarded without a verified 
stressor.  See 38 C.F.R. § 3.304(f). 

For the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled regarding 
the veteran's claim for service connection for PTSD.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when 
it adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Background

The record contains the pre-service report of a 
psychological report prepared in November 1953, when the 
appellant was 16 years of age.  He had been brought in by 
his uncle for an assessment concerning his potential to 
become a doctor.  The clinician commented that the veteran 
seemed shy.  While he stated that he wanted to become a 
doctor, he did not appear to be enthusiastic about it, and 
did not really appear to know what he wanted.  He 
displayed a strong need for prestige.  The clinician 
concluded that the veteran did not seem to have the 
intellectual ability to become a physician, and it was 
suggested that he be gently discouraged from pursuing this 
vocation.

A set of records, or perhaps diary notes, received in 
January 1995, apparently from a physician (Dr. W M), 
covering the period from 1958 to 1962 show the veteran was 
seen on multiple occasions. There is a July 1960 notation 
indicating passive aggressive personality.  In apparently 
May 1961, there is a notation of phobic reaction.  No 
other relevant treatment records cited by the veteran in 
his September 1993 statement (discussed further below) 
regarding treatment in the 1960s or 1970s were located by 
the RO.  

The appellant's service medical records include the report 
of his February 1960 entrance examination.  No psychiatric 
complaints or abnormalities were noted, although the 
veteran was noted to have been treated for a "nervous 
stomach" in the past. 

Between June and September 1960, he was hospitalized for 
complaints concerning his eyes.  It was noted that he had 
been under treatment for two years prior to his entrance 
onto active duty for a passive-aggressive personality 
disorder.  The notes from this pre-service treatment 
confirmed the diagnosis of a passive-aggressive 
personality disorder.  During service, the veteran had eye 
problems, beginning in his fourth week of basic training, 
at which time the veteran experienced a persistent 
diplopia (double vision).  The ophthalmologist treating 
the veteran for his eye problems wondered at the sudden 
occurrence of diplopia in an old esotropia strabismus 
(cross-eyes) patient.  He questioned whether the emotional 
trigger of coming into service was not the reason for the 
veteran's sudden vision difficulties.  An in-service 
psychiatric consulting physician diagnosed passive-
aggressive personality disorder, manifested by 
insufficiency, passive obstructionism and poor 
interpersonal relationships.  Psychiatric impairment due 
to the personality disorder was found to be minimal.  The 
veteran's eye problems were found to be secondary to the 
in-service manifestations of his personality disorder.  
His esotropia was treated and gradually improved and then 
disappeared
 
The clinical record cover sheet for this period of 
hospitalization disclosed a final diagnosis of severe 
spasm of convergence (strabismus) which was deemed to be 
not  incurred in line of duty, and having existed prior to 
service.  The condition was further described as secondary 
to chronic passive aggressive reaction, which was also 
described as representing a long standing 
characterological problem that was not incurred in line of 
duty and existed prior to service.

At the veteran's separation evaluation in September 1960, 
the veteran described his health as "good."  The veteran 
noted difficulty sleeping, depression, and nervousness.  
Evaluation of the veteran's pupils and ocular motility 
noted "[n]o residual convergent squint."  On examination 
of visual acuity, it was noted that the veteran had 
compound, bilateral myopic astigmatism.  The examiner 
diagnosed passive-aggressive reaction, chronic, moderate, 
with minimal impairment, which he determined existed prior 
to entrance into service.  The veteran was discharged from 
active duty for training that month.

In July 1961, the veteran filed a claim for VA 
compensation.  In an August 1961 rating decision, the RO 
noted the veteran's treatment for his psychiatric and eye 
disorders prior to service.  The RO indicated the 
veteran's passive-aggressive reaction and myopic 
astigmatism were constitutional or developmental 
abnormalities, not a disability under the law.  The 
veteran was notified of this determination later that 
month and did not appeal the determination.

The service medical records also contain a March 1965 
reserve examination; the veteran checked "yes" next to 
queries whether he now had or had ever experienced trouble 
sleeping, nightmares, depression, excessive worry and 
nervous trouble.  He was noted to have had a "nervous 
stomach" since 1955; sleeping trouble, nightmares and 
depression were noted, and it was commented that he had 
been treated for anxiety between 1958 and 1960.  The 
objective psychiatric examination was within normal 
limits.

The appellant's treatment records developed during the 
1980's and 1990's show treatment for major depression, 
which had its onset after the death of his first wife in 
1977.  He was hospitalized in March 1982 for what was 
ultimately diagnosed as depression.  He was hospitalized 
in December 1989 and was diagnosed with major depression 
and a mixed personality disorder with paranoid, 
narcissistic and obsessive-compulsive features.  He was 
noted to be very defensive and self- absorbed.

In July 1993, the veteran filed a second claim for VA 
compensation benefits.  At that time, the veteran 
indicated he had sustained an eye injury due to a nearby 
explosion during a night training exercise in May 1960.  
He also noted stress and a nervous condition due to the 
explosion of May 1960. 

The veteran was treated by VA between July and September 
1993 for depression; an MMPI performed in August 1993 
found evidence of a moderate level of depression.  The 
impression was chronic major depression and a mixed 
personality disorder with narcissistic and avoidant 
features.  He was hospitalized at a private facility in 
August 1993, where he complained of suffering from "burn 
out" for the past five years.  The veteran appeared to be 
slightly anxious and nervous; while he complained of 
memory problems, his cognition and recall were intact.  He 
was alert and oriented. His thought processes were vague 
and somewhat disjointed at times.  There were no flights 
of ideas.  The Axis I diagnoses were major depression; 
rule out generalized anxiety disorder; rule out dysthymia; 
and rule out bipolar disorder. The Axis II diagnosis was 
avoidant traits.  A September 1993 psychological 
evaluation noted that he had lost his job and divorced in 
1988 and that he was having trouble adjusting to his life 
circumstances.  He seemed somewhat agitated and stressed 
and burst into tears, which appeared to be related to his 
overall sense of hopelessness and dejection.  He expressed 
anger periodically.  Despite his complaints of being 
depressed, he manifested none of the typical symptoms.  
For example, his sleep pattern had not changed, he had not 
had any sudden weight gains or losses, his energy was not 
decreased and he was still interested in activities and in 
gaining employment.  He did feel frustrated and was easily 
distracted.  He lacked humor, optimism and warmth.  There 
were no flights of ideas, but his speech was often 
unclear, vague or tangential.  He displayed no thought 
disorders, psychotic features or delusional processes.  On 
neuropsychological testing, he was feeling overwhelmed and 
distressed.  The Axis I diagnosis was bipolar disorder, 
mixed, and the Axis II diagnosis was personality disorder, 
not otherwise specified (narcissistic traits).

In a September 2, 1993, statement, the RO informed the 
veteran of the types of evidence required to submit a 
completed claim for service connection for PTSD, to 
include specific stressor descriptions and relevant 
treatment records.

In a September 22, 1993, statement, the veteran indicated 
he was sexually assaulted during service.  The veteran 
also contended he had no eye difficulty prior to May 1960, 
when he indicated that, in an attempt to negotiate barbed 
wire during a night training exercise, a defective 
illumination flare exploded near him.  There was an 
intense bright light from the exploding flare and for some 
time, the veteran wrote, he could not see anything. 

With his September 1993 statement, the veteran provided a 
list of about 40 health care professionals, hospitals, and 
physicians who, he reported, had treated him for the 
conditions then at issue.  The RO, in an exhaustive 
attempt to retrieve all of the medical evidence cited by 
the veteran, endeavored to contact all of the hospitals, 
physicians, and medical caregivers cited.  The RO notified 
the veteran in a series of communications which health 
care providers had not responded to the RO.  A review of 
the medical evidence of record retrieved by the RO 
discloses no treatment of an eye disorder or an acquired 
psychiatric disability which is related to the veteran's 
active duty for training.  

The veteran has submitted a copy of a letter from K A Q, 
dated October 1993, indicating that he recalled that the 
veteran had been apparently involved in an accident during 
training maneuvers.  He recalled seeing the veteran having 
difficulties with sight and his sense of balance.  Mr. Q 
indicated that, at that time, the veteran had been accused 
of "sandbagging" and "pretending illness" to get out of 
training.  He further indicated that he saw the veteran 
after his hospitalization and that the veteran described 
his experiences and treatment as "traumatic."  According 
to Mr. Q, following service, the veteran rarely mentioned 
his army experience.

In a November 1993 statement, C M, Jr., indicated that he 
recalled that, while the veteran was assigned to Company 
A, 3rd Regiment, 1st Battalion, for basic training, he 
sustained an eye injury due to a surface flare that 
exploded near him during maneuvers.  Mr. M recalled that, 
in the days following his accident, the appellant had 
problems in his hand-to-eye coordination.  Mr. M stated 
that he did not recall any incident of sex abuse that the 
appellant may have sustained during basic training.

In a March 1994 statement, a second individual, identified 
by the veteran as A (W) P, who appears to have trained 
with the veteran during his active duty for training, 
indicated that he did not recall the injuries cited by the 
veteran.  He recalled instead that the veteran was not 
physically suited for the hard training and had 
difficulties getting in shape.

Between February 1994 and October 1995, the appellant was 
treated at a private mental health center.  During this 
time, he was seen for depression.  On February 15, 1994, 
it was noted that he had been able to recall aspects of a 
sexual assault that had occurred in the military.  
Throughout this treatment, he was depressed and tearful.  
Between April and June 1995, he was hospitalized at a 
private facility for treatment of depression and 
flashbacks of possible sexual abuse in the Army.  He 
indicated that he would become overwhelmed and confused 
easily.  The examiner commented that he had no sense of 
self and would adopt the personalities and philosophies of 
others.  

The initial reference to an in-service sexual assault 
appears to have been made in February 1994, during a 
counseling session with a social worker.  There are some 
notations indicating the appellant attempted to discuss an 
alleged episode of sexual abuse in service and to 
associate some current pathology with service.  No medical 
provider expressly associated the veteran's then-current 
psychiatric condition to his active service.  However, 
February 1994 and October 1994 counseling records include 
diagnoses of adjustment disorder with depressed mood, and 
include notations that "client continues to experience 
moderate agitated depression secondary to trauma."  The 
veteran left treatment after he decided to seek counseling 
from the clergy.  (The Board notes parenthetically that 
service connection for depression was denied in a February 
2001 Board decision, on the ground that new and material 
evidence had not been submitted to reopen the claim.  
Thus, service connection for depression is not before the 
Board in the present appeal.)

At a Board hearing held in December 1995, the veteran 
reiterated his previous contentions.  He contended that 
his eye disability was the result of a flare which 
exploded near him during a night exercise.  He noted 
treatment for his eyes during service.  With regard to his 
psychiatric disability, the veteran conceded that he 
currently had no diagnosis of PTSD.  However, he asserted 
that his psychiatric disability had its origins during his 
active service.  The veteran indicated that he did not 
have a psychiatric disability prior to service, simply 
problems with his parents. He also indicated he may have 
been anxious, but not depressed.  With regard to his eye 
disorder, the veteran indicated he had not been diagnosed 
with an eye disorder within the last 10 years. 

In June 1996, the Board denied the claim for service 
connection for PTSD, primarily on the bases that there was 
no current diagnosis of PTSD, and his in-service 
personality disorder was not a disease or injury for VA 
benefits purposes.  See 38 C.F.R. §§ 3.303(c), 3.404(f) 
(1996).
The evidence added to the record since the June 1996 Board 
denial of service connection for PTSD includes the report 
of an extensive evaluation conducted in January 1996, 
prepared at the request of the veteran's then-attorney for 
VA benefits claims purposes, evaluating the validity of 
his recovered memories of an assault in service.  The 
report was prepared by C J S, Ph.D. (Dr. S). The 
psychologist recounted that the veteran had been a passive 
child and that his mother had been domineering.  He felt 
weak and like a failure and had believed that the military 
would "make a man out of him."  However, it was noted that 
he had been scared and anxious about entering the military 
and had been on medication prior to his entrance.  The 
evaluator used techniques to bring out memories of his 
treatment in the military, which included multiple 
episodes of verbal, physical and sexual abuse, some of 
which were more real or more imagined than others in her 
opinion.  It was further noted that the veteran then 
recounted being "raped by an object".  The psychologist 
then rendered the opinion that the veteran's story of 
being "raped by an object" during service was a true 
recovered memory of an actual event.  During this 
evaluation, the veteran also indicated that he had been 
diagnosed with PTSD by a VA counselor in 1993 or 1994.  

The record also includes the report of a January 1997 
private psychiatric evaluation. The appellant had 
indicated that he had "burned out" and had only recently 
returned to work.  His primary symptom of depression 
appeared to be his complaints concerning a cognitive 
impairment.  He had also suffered from a depressed mood, 
anxiety, anhedonia and decreased self-esteem.  He denied 
any psychotic symptoms. He stated that he had felt well 
during his first marriage, but ever since his wife's death 
in 1977 he had felt more consistently depressed and angry.  
He was taking Zoloft, which he felt had helped somewhat 
with his cognitive problems.  He did not appear to be 
particularly depressed; he was frustrated and upset by his 
cognitive deficits and by past events.  Objective 
examination demonstrated a slow, somewhat vague and 
disorganized manner.  His speech was perseverative; at 
times, it was tangential.  His affect was somewhat 
blunted.  Serial subtractions were accomplished, but 
slowly (which was considered significant, given his 
history of working with computers); he was also slow with 
repetitive motor tasks.  Proverb interpretation was 
concrete.  The psychiatrist felt that the veteran needed 
neuropsychological testing, since his cognitive impairment 
without obvious depression was considered to be rare.

An April 1997 letter from Dr. S reflects that the veteran 
requested a letter documenting her diagnosis.  In response 
she gave a diagnosis of PTSD - delayed reaction, and major 
depressive disorder with obsessive compulsive features.  

In October 1998, the RO requested that the appellant 
provide additional information about the individuals that 
had assaulted him in service.  In December 1998, his 
attorney responded that the appellant had no further 
information about these persons and had no additional 
evidence to offer.

In January 1999, the veteran submitted a letter listing 
the names of three service persons he claimed were 
involved in causing extreme trauma on his person.  He 
provided copied pages from a book, circling the names and 
pictures of two of these people, and a separate page of 
another claimed participant.  He did not indicate the 
source of the photographs, though they look to be copied 
from a book or magazine of some sort.    

A June 1999 report of contact and June 1999 statement of 
the case indicate that upon an attempt to verify the names 
and service dates of the men identified, there was no 
record of one of the individuals, and there were two 
individuals by the name given, one who served from 1941 to 
1946, and another who was born in 1966 and served in 1984. 

In February 2001, the Board found that new and material 
evidence had been submitted to reopen the claim for 
service connection for PTSD, specifically citing the 
January 1996 report of Dr. S, who diagnosed PTSD due to 
the veteran's alleged in-service stressor, added to the 
record after the Board's June 1996 decision denying 
service connection for PTSD.

In letters dated in February 2002 and March 2002, pursuant 
to the Board's February 2001 remand, the RO requested the 
veteran to provide any additional sources that may provide 
information concerning his claimed stressors.  He was 
advised that if he sought help from a rape crisis center, 
counseling facility, health clinic, or any law authority, 
VA would assist him in getting the identified information, 
if he furnished VA with the names and addresses.  He was 
advised that if he confided with a roommate, family 
member, chaplain, clergy or fellow service person, he may 
want to ask them for a statement concerning their 
knowledge of the incidents.  He was requested to be as 
specific as possible because without such details an 
adequate search for verifying information could not be 
conducted.  He was also requested to identify any VA 
facility that diagnosed his PTSD and the dates of such 
diagnosis.  He was also advised that VA would assist in 
obtaining pertinent doctors' records, medical diagnoses, 
and medical opinions, as well as other types of evidence 
that might assist in supporting his claim.  The February 
2002 and March 2002 letters requested that the veteran 
inform the RO if there were no additional records to 
submit in support of his claim.

The February 2002 and March 2002 letters were sent to an 
old address.  A notification from the post office 
indicated that forwarding of the March 2002 letter to the 
veteran's new address was unsuccessful; the label was 
marked "FORWARD TIME EXP   RTN TO SEND.  The RO resent the 
letter to the veteran's current address.

The veteran has provided no response to the February 2002 
and March 2002 letters.

In June 2002, the RO received the veteran's service 
personnel records, which the RO determined did not 
corroborate the veteran's claimed in-service stressors. 

Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. 

When a disability is not initially manifested during 
service or within an applicable presumptive period, 
service connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires:  1) medical evidence 
diagnosing the condition; 2) a link, established by 
medical evidence, between current symptoms and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-
service stressor.  38 C.F.R § 3.304(f).

If the claimed stressor is not combat related, the 
veteran's lay testimony regarding his in-service stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals 
for Veterans Claims has held that there is no requirement 
that such corroboration must be found in the service 
records.  However, the credible supporting evidence cannot 
consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 
Vet. App. at 166.

Analysis

In the instant case, one provider, Dr. S, rendered a 
diagnosis of PTSD in April 1997, though this is the lone 
diagnosis of PTSD of record, and is by no means the 
consensus or even majority diagnosis rendered by treatment 
providers.  Presumably, the psychologist based her 
diagnosis on the claimed in-service sexual assaults, which 
were the primary subject of her January 1996 reports.  
Thus, arguably, two of the three required elements of a 
claim for service connection for PTSD are met.  See 38 
C.F.R. § 3.304(f).

There is no evidence that the veteran engaged in combat or 
that his claimed stressor  was related to combat with the 
enemy.  To establish service connection for PTSD, the 
record must therefore contain evidence, other than the 
veteran's lay testimony and after-the-fact medical nexus 
evidence, to corroborate his claimed non-combat stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The precise legal ground for the denial of the claim for 
service connection for PTSD in this case is that veteran's 
non-combat stressor is not corroborated by any independent 
evidence of record (other than his lay testimony and the 
after-the-fact medical nexus opinion of Dr. S); the claim 
for service connection for PTSD must therefore fail.  38 
C.F.R. § 3.304(f).  

Once the evidence has been assembled, the Board has the 
duty to assess the credibility and weight to be given to 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  There are 
reasons to doubt the veteran's credibility as to his 
claimed in-service stressors in this case,  Aside from the 
fact that he has been unable to identify evidence to 
corroborate his claimed in-service sexual assaults, 
laypersons from which the veteran apparently solicited 
corroboration of the claimed stressor indicated that they 
had no knowledge or recollection of the claimed sexual 
assaults.  Service medical records indicate the veteran 
had a pre-existing personalty disorder which rendered him 
unable to sustain the rigors of basic training.  In July 
1993, the veteran initial claim for service connection for 
psychiatric disability claimed only a "stress and nervous 
condition" due to in-service exposure to an near-by 
explosion at night.  The veteran first began to recount a 
history of sexual assault in September 1993, shortly after 
a letter was sent to him from the RO requesting further 
information regarding his stressors.  It appears that 
prior to this statement in support of his claim, the 
veteran had never provided a history of an in-service 
sexual assault to any care provider or any other person 
willing to corroborate his claimed stressor.  The Board 
acknowledges that the service medical records show the 
veteran to have experienced emotional stress during 
service; however, the Board considers this fact alone, in 
the context of the veteran's pre-service history of 
psychiatric difficulties, the total absence of anyone 
willing to corroborate the claimed in-service sexual 
assaults, and the timing of the introduction of his 
stressor story in September 1993 after it appeared that 
the theory of exposure to an in-service explosion would 
not result in a successful claim, as wholly insufficient 
to corroborate the claimed stressor.  The search based on 
the names and pictures of the claimed assailants was 
fruitless, casting further doubt on the veracity of the 
veteran's assertions.  The Board has reviewed the service 
medical and personnel records, to include the in-service 
psychiatric service medical records, but there is no hint 
or trace of the veteran's claimed stressor - these records 
fail to provide any corroboration of a sexual assault or 
exposure to anything other than the rigors of basic 
training.  The absence of any mention of such an attack in 
the large quantity of service records associated with the 
claims file, and the apparent failure of the veteran to 
mention the attack to anyone until September 1993, five 
months after he filed his claim for service connection for 
psychiatric disability and over 30 years after service, 
tends to undermine the credibility of the veteran in his 
assertions as to the claimed stressor.  The veteran's 
apparent recent hesitance to provide further details of 
the claimed stressors also undermines his credibility.  
Contrary to contemporaneously recorded evidence of record, 
in September 1993 the veteran claimed to have had no pre-
service eye problems and, at his December 1995 Board 
hearing, the veteran indicated that he did not have a 
psychiatric disability prior to service, simply problems 
with his parents. 

As to the credibility and weight of the medical evidence 
of record, the diagnosis of Dr. S of PTSD is the sole 
diagnosis of PTSD of record.  All other treating care 
providers from February 1994 through January 1997, during 
the years immediately prior to and after she saw the 
veteran in January 1996, rendered diagnoses of depression 
and personality disorders but not PTSD, even though some 
were clearly advised of the veteran's claimed history of 
in-service sexual abuse.  Moreover, the reports of Dr. S 
tend to show that the examination was performed and the 
report prepared for the veteran and his attorney, with no 
treatment by Dr. S before or after seeing the veteran.  
Nevertheless, there is some competent evidence of a 
current diagnosis of PTSD.  As indicated above, the 
primary impediment to establishing service connection is 
the absence of a verified in-service stressor. 

For purposes of the current claim (initiated in July 
1997), the veteran appears to have abandoned the theory of 
exposure to a flare during service precipitating his 
psychiatric disability and, in any event, there is no 
competent evidence relating this event to a diagnosis of 
PTSD. 

As noted above, the veteran was recently contacted twice 
by the RO, in February 2002 and March 2002, and requested 
to provide more specific details as to his claimed 
stressor, so as to facilitate corroboration of the claimed 
stressor.  He was also advised of the types of evidence he 
could obtain from others that might help to corroborate 
his claimed stressors.  He was further requested to advise 
VA if he had no further evidence to submit in support of 
his claim.  He failed to respond to either inquiry. 

In June 2002, the RO received the veteran's service 
personnel records, which the RO determined did not 
corroborate the veteran's claimed stressors.  The Board 
has reviewed the records carefully, to include mention, 
incidental or otherwise, of the names of the persons the 
veteran has identified as his assailants.  The Board found 
no mention of these names and did not find any information 
tending to corroborate the veteran's claimed stressors in 
these records.

At least one of the criteria for a grant of service 
connection for PTSD is clearly not met in this case, 
namely, credible supporting evidence that the claimed in-
service stressor actually occurred.  VA's efforts 
notwithstanding, the veteran has not provided sufficiently 
detailed data regarding his claimed stressors so as to 
allow VA to attempt to corroborate his stressors.  38 
C.F.R. § 3.159(c)(2).  Since there is no confirmed 
stressor, VA cannot grant service connection for PTSD, and 
the claim must be denied.

As the preponderance of the evidence is against the claim 
for service connection for PTSD, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim for entitlement to service connection for PTSD 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

